In a proceeding pursuant to CPLR arti*699ele 78 to review resolutions of the respondent Planning Board of the Town of Brookhaven which, inter alia, granted conditional site plan approval to the residential subdivision denominated Post Point Farms, the petitioners appeal from a judgment of the Supreme Court, Suffolk County (Hand, J.), dated January 12, 1989, which dismissed the proceeding.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
We agree with the Supreme Court that the instant proceeding is barred by the 30-day Statute of Limitations set forth in Town Law § 282. The petitioners commenced this proceeding to review a determination of the respondent Planning Board of the Town of Brookhaven concerning the subdivision of the Post Point Farms property. Contrary to the petitioners’ contention, the Statute of Limitations started to run on August 24, 1988, the date the decision calendar reflecting the Planning Board’s conditional approval of the final plat was filed in the office of the Planning Board. A review of the decision calendar and minutes of the hearing held August 22, 1988 indicates that the resolution passed at the hearing pertained to the approval for both the subdivision and the necessary bonds. The petitioners’ attack on the Board’s failure to make supportive findings does not alter the expiration of the Statute of Limitations since that failure would only make the decision arbitrary and not void (see, Bringslimark v Town of Clarkstown, 128 AD2d 663, 665; Matter of Elwood, Investors Co. v Behme, 79 Misc 2d 910, 913). Inasmuch as the proceeding was not commenced until October 14, 1988, after the expiration of the 30-day limitations period, it was properly dismissed as time barred.
We have examined the petitioners’ remaining contentions and find them to be without merit. Mangano, J. P., Fiber, Sullivan and Balletta, JJ., concur.